As filed with the Securities and Exchange Commission on February ^ 2006 Registration No. 2-43384 811-02280 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. ^ 43 / X / and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. ^ 35 / X / (Check appropriate box or boxes) PUTNAM CONVERTIBLE INCOME-GROWTH TRUST (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on February 28, 2006 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR , Vice President PUTNAM CONVERTIBLE INCOME-GROWTH TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts Putnam Convertible Income-Growth Trust 2| 28| 0 6 Prospectus CONTENTS Fund summary 2 Goal 2 Main investment strategies 2 Main risks 2 Performance information 3 Fees and expenses 5 What are the funds main investment strategies and related risks? 6 Who manages the fund? 12 How does the fund price its shares? 16 How do I buy fund shares? 17 How do I sell fund shares? 25 How do I exchange fund shares? 27 Policy on excessive short-term trading 29 Fund distributions and taxes 32 Financial highlights 34 Class A, B, C, M, R and Y shares Investment Category: Value This prospectus explains what you should know about this mutual fund before you invest. Please read it carefully. Putnam Investment Management, LLC (Putnam Management), which has managed mutual funds since 1937, manages the fund. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. You may qualify for sales charge discounts on class A or class M shares. Please notify your financial advisor of other accounts that may help you obtain a sales charge discount. See How do I buy fund shares? for details. Fund summary GOAL The fund seeks, with equal emphasis, current income and capital appreciation. Its secondary objective is conservation of capital. MAIN INVESTMENT STRATEGIES CONVERTIBLE SECURITIES We invest mainly in U.S. convertible securities. Under normal circumstances, we invest at least 80% of the funds net assets in convertible securities. Convertible securities typically are bonds, preferred stocks or warrants that can be converted into or exchanged for common stock. Most of the convertible securities we buy are convertible into value stocks and a significant portion are below investment-grade. Value stocks are those we believe are currently undervalued by the market. If we are correct and other investors recognize the value of the company, the price of the stock may rise. The price of a convertible security normally varies with the price of the underlying stock. A convertible security tends to provide a higher yield than the underlying stock, which may cushion it against declines in the price of that stock. The convertible bonds we buy usually have intermediate- to long-term maturities (three years or longer). We invest mainly in midsized and large companies. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: * The risk that the stock price of one or more of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. * The risk that movements in financial markets will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. The market as a whole may not favor the types of investments we make. 2 P R O S P E C T U S * The risk that the prices of the fixed-income investments we buy will fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. * The risk that the issuers of the funds investments will not make timely payments of interest and principal. This credit risk is generally higher for debt that is below investment-grade in quality. Because the fund invests significantly in below investment-grade bonds (sometimes referred to as junk bonds) and below investment-grade preferred stocks, this risk is heightened for the fund.
